Citation Nr: 1301972	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  07-38 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to April 1972 in the United States Army and from June 1972 to March 1973 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for PTSD.  The Veteran timely appealed that decision.

This case was last before the Board in September 2011, when the Board reopened the claim of service connection for a psychiatric disorder, to include PTSD, and remanded that claim for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous Board remand, the Board asked that the Veteran be afforded a VA examination which addressed whether his psychiatric disorder was "related to active service or whether it is secondary to the Veteran's service-connected skin disabilities."  The Veteran underwent a VA examination in November 2011.  However, the examiner's opinion only addressed the Veteran's military service and did not address whether his psychiatric disorder was related to his service-connected disabilities.  

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Mobile VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2008 and associate those documents with the claims file.

2.  Furnish the Veteran's claims file to the November 2011 VA examiner in order to provide an addendum to the November 2011 VA examination report.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

Following review of the claims file, the examiner should then opine as to whether the Veteran's psychiatric disorder is more likely, less likely, or at least as likely as not caused by the Veteran's service-connected skin disabilities.  If not, whether the Veteran's psychiatric disorder is more likely, less likely, or at least as likely as not aggravated (i.e., made permanently worse beyond the normal progression of that disease) by the Veteran's service-connected skin disabilities.  If so, identify the level of disability prior to aggravation and the degree of disability attributable to the service-connected skin disabilities.  

All opinions must be accompanied by a clear rationale.  If the November 2011 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  However, if either the November 2011 examiner or any subsequent examiner indicates that the above cannot be answered without examination of the Veteran, then one should be afforded him.

3.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


